Appellant is not satisfied with our opinion reversing this case, and makes complaint that we failed to pass on two of his bills of exception. Said bills substantially presented objection to proof that two pistols belonging to deceased were left by him at his home when he left shortly before the homicide; also proof of the fact that when the body of deceased was undressed and searched at the hospital to which it was carried after the homicide, no pistol or weapon was found thereon. We do not believe error was committed in either particular. Many authorities are cited by Mr. Branch in his Annotated P. C., under Sec. 1931, supporting the proposition that the state may always prove that the deceased was unarmed at the time of the homicide. See Seeley v. State, 43 Tex. Crim Rep. *Page 308 
69; Thomas v. State, 45 Tex.Crim. Rep.; Dougherty v. State, 59 Tex.Crim. Rep.. If the state might prove this fact directly by positive testimony of witnesses, it might prove the same inferentially by testimony which showed that there were no arms about the body of deceased after he was killed, or that he had left his weapons at another place. An objection to such testimony would go more to its weight than to its admissibility.
Appellant's motion for rehearing will be overruled.
Overruled.